IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 811 MAL 2018
                                             :
                      Cross Petitioner       :
                                             :   Petition for Allowance of Appeal
                                             :   from the Unpublished
             v.                              :   Memorandum and Order of the
                                             :   Superior Court at No. 3307 EDA
                                             :   2017 entered on November 6, 2018,
PHIL LEONE,                                  :   affirming, vacating and
                                             :   remanding the Judgment of
                      Respondent             :   Sentence of the Northampton
                                             :   County Court of Common Pleas at
                                             :   No. CP-48-CR-0000626-2016
                                             :   entered on June 5, 2017


                                         ORDER



PER CURIAM                                           DECIDED: September 1, 2020

      AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is GRANTED.        The Order of the Superior Court is VACATED, and the matter is

REMANDED for reconsideration in light of Commonwealth v. Butler, 226 A.3d 972 (Pa.

March 26, 2020).